         Case 3:19-cv-00742-BAJ-SDJ          Document 19      03/31/21 Page 1 of 19




                        UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


    LARISSA MARIE REID                                                   CIVIL ACTION

    VERSUS
                                                                  NO. 19-00742-BAJ-SDJ
    COMMISSIONER OF THE SOCIAL
    SECURITY ADMINISTRATION
                                           ORDER

         Plaintiff Larissa Marie Reid seeks judicial review of a final decision of the

Commissioner of the Social Security Administration (“Commissioner”) pursuant to

42 U.S.C. § 405(g) of the Social Security Act. (Doc. 1). Having found all the procedural

prerequisites met (Tr. 1–3), the Court has properly reviewed Plaintiff’s appeal. See

42 U.S.C. § 405(g); 20 C.F.R. § 404.981 (“The Appeals Council’s decision, or the

decision of the administrative law judge if the request for review is denied, is binding

unless you . . . file an action in Federal district court . . . .”).

         For the reasons provided herein, the Court ORDERS that the decision of the

Commissioner be VACATED, and Plaintiff’s appeal be REMANDED for further

administrative proceedings consistent with this opinion.

    I.   PROCEDURAL HISTORY

         Plaintiff began receiving Supplemental Security Income Benefits1 as a child on



1See 20 C.F.R. § 416.110 (“The basic purpose underlying the supplemental security income
program is to assure a minimum level of income for people who are . . . disabled and who do
not have sufficient income and resources to maintain a standard of living at the established
Federal minimum income level.”).


                                               1
            Case 3:19-cv-00742-BAJ-SDJ       Document 19        03/31/21 Page 2 of 19




January 1, 2004,2 and those benefits continued throughout her childhood. (Tr. 17, 50).

After she turned 18, however, the Commissioner redetermined Plaintiff’s eligibility

for       benefits   under   the   “rules   for       adults   who   file   new   applications,”

20 C.F.R. § 416.987(b). (Tr. 234, 308) (born Oct. 6, 1996; reached her eighteenth

birthday on Oct. 6, 2014). The redetermination found Plaintiff’s “allegations of

seizures and autism” were not disabling as of May 7, 2015. (Tr. 17, 48, 52). Plaintiff

appealed the unfavorable redetermination (Tr. 52, 55–57, 69–71, 72–75) until her

claim was eventually denied by an Administrative Law Judge (“ALJ”). The ALJ held

a 15-minute administrative hearing (Tr. 41–47) before issuing an unfavorable

decision on Plaintiff’s case on July 27, 2018. (Tr. 17–27). Plaintiff’s request for review

of the ALJ’s decision was denied by the Appeals Council on March 19, 2019. (Tr. 1–

3). The ALJ’s decision rested as the Commissioner’s final decision when the Appeals

Council denied Plaintiff’s request for review. See 20 C.F.R. § 404.981.

    II.    STANDARD OF REVIEW

           This Court’s review of the Commissioner’s decision is limited to an inquiry of

whether there is substantial evidence to support the findings of the Commissioner

and whether the correct legal standards were applied. 42 U.S.C. § 405(g); Richardson

v. Perales, 402 U.S. 389, 401 (1971); Falco v. Shalala, 27 F.3d 160, 162 (5th Cir. 1994).

Substantial evidence “means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson, 402 U.S. at 401 (citation

omitted). Substantial evidence will not be found, however, when “there is a


2The record does not clearly indicate the medical impairments on which Plaintiff’s childhood
benefits were based.
                                                  2
       Case 3:19-cv-00742-BAJ-SDJ        Document 19     03/31/21 Page 3 of 19




conspicuous absence of credible choices or no contrary medical evidence.” Hames v.

Heckler, 707 F.2d 162, 164 (5th Cir. 1983) (quotations omitted).

       Conflicts in the evidence are for the Commissioner “and not the courts to

resolve.” Selders v. Sullivan, 914 F.2d 614, 617 (5th Cir. 1990). The court may not

reweigh the evidence or try the case de novo. See, e.g., Bowling v. Shalala,

36 F.3d 431, 434 (5th Cir. 1994) (“This is so because substantial evidence is less than

a preponderance but more than a scintilla.”). If the Commissioner’s decision is

supported by substantial evidence, then it is conclusive and must be upheld. Estate

of Morris v. Shalala, 207 F.3d 744, 745 (5th Cir. 2000). But if the Commissioner fails

to apply the correct legal standards or fails to provide a reviewing court with a

sufficient basis to determine that the correct legal principles were followed, it is

grounds for reversal. Bradley v. Bowen, 809 F.2d 1054, 1057 (5th Cir. 1987).

III.   ALJ’S DETERMINATION

       In determining disability, the Commissioner (through an ALJ) works through

a five-step sequential evaluation process. See 20 C.F.R. § 404.1520(a)(4). The burden

is on the claimant throughout the first four steps to prove disability. If the claimant

is successful in sustaining his or her burden at each of the first four steps, the burden

shifts to the Commissioner at step five. See Muse v. Sullivan, 925 F.2d 785, 789

(5th Cir. 1991) (explaining the five-step process). First, the claimant must prove he

or she is not currently engaged in substantial gainful activity. 20 C.F.R.

§ 404.1520(b); 20 C.F.R. § 416.920(b). Second, the claimant must show that his or her

impairment is “severe” in that it “significantly limits your physical or mental ability

to do basic work activities . . . .” 20 C.F.R. § 404.1520(c); 20 C.F.R. § 416.920(c). At
                                           3
        Case 3:19-cv-00742-BAJ-SDJ         Document 19      03/31/21 Page 4 of 19




step three, the ALJ must conclude that the claimant is disabled if he proves that his

or her impairments meet or medically equal one of the impairments contained in the

Listing of Impairments. See 20 C.F.R. § 404.1520(d) (step three of sequential process);

20 C.F.R. § 416.920(d) (same); 20 C.F.R. pt. 404, subpt. P, app’x 1 (Listing of

Impairments). Fourth, the claimant bears the burden of proving that he or she is

incapable of meeting the physical and mental demands of his or her past relevant

work. 20 C.F.R. § 404.1520(f); 20 C.F.R. § 416.920(f).

       If the claimant is successful at all four of the preceding steps then the burden

shifts to the Commissioner to prove, considering the claimant’s residual functional

capacity, age, education, and past work experience, that he or she is capable of

performing other work. 20 C.F.R § 404.1520(g)(1). If the Commissioner proves other

work exists that the claimant can perform, the claimant is given the chance to prove

that he or she cannot, in fact, perform that work. Muse, 925 F.2d at 789.

       Here—after only a 15-minute hearing, in which Plaintiff was not represented

by counsel—the ALJ made the following determinations, relying heavily on Plaintiff’s

brief testimony:

       Step 1: Plaintiff turned 18 years old on October 6, 20143 and while she
       was eligible for supplemental security income benefits as a child, “she
       was found no longer disabled as of May 7, 2015, based on a
       redetermination of disability under the rules for adults . . . .”

       Step 2: Plaintiff suffered from the following severe impairments during
       the relevant period4—seizure disorder, autism spectrum disorder, social

3The ALJ incorrectly states that Plaintiff turned eighteen years old on October 5, 2014. (Tr.
18). However, Plaintiff celebrated her eighteenth birthday on October 6, 2014. (Tr. 234, 308).

4 The relevant period of disability is between May 7, 2015 (when Plaintiff’s disability was
found to have ceased), and July 27, 2018 (the date of the ALJ’s unfavorable decision).
                                              4
        Case 3:19-cv-00742-BAJ-SDJ          Document 19       03/31/21 Page 5 of 19




       anxiety disorder and specific learning disorder.

       Step 3: Plaintiff did not meet or medically equal any listed impairment,
       including Listing 11.02 (seizures), Listing 12.02 (neurocognitive
       disorders), Listing 12.06 (anxiety disorders), Listing 12.10 (autism
       spectrum disorder), and Listing 12.11 (specific learning disorder).

       As for the severity of Plaintiff’s mental impairments, the ALJ assessed
       the following limitations under Listing 12.00’s Paragraph B5 criteria: no
       limitation in understanding, remembering, and applying information;
       no limitation in interacting with others; a moderate limitation in
       concentrating, persisting, and maintaining pace; and a moderate
       limitation in adapting and managing oneself.

       RFC: Plaintiff retained the residual functional capacity (“RFC”) to
       perform a full range of work at all exertional levels but with the
       following non-exertional limitations: the claimant is limited to
       understanding, remembering, and carrying out no more than semi-
       skilled work activity. She cannot perform a job that requires multi-
       tasking. She can work at a low-stress job that requires only occasional
       decision making and occasional changes in the work setting. She should
       avoid even moderate exposure to hazards, such as dangerous machinery
       or unprotected heights. Finally, she cannot climb ladders, ropes, or
       scaffolds.

       Step 4: Plaintiff had no past relevant work.

       Step 5: Considering Plaintiff’s age (younger individual), education (high
       school), work experience (no past relevant work), and RFC, a significant
       number of jobs existed in the national economy that Plaintiff could
       perform.


5 The Paragraph B of each mental disorder categorized within Listing 12.00 (except 12.05)
“provides the functional criteria used to assess how a claimant’s mental disorder(s) limits his
or her functioning:

       These criteria represent the areas of mental functioning a person uses in a
       work setting. They are: Understand, remember, or apply information; interact
       with others; concentrate, persist, or maintain pace; and adapt or manage
       oneself. We will determine the degree to which your medically determinable
       mental impairment affects the four areas of mental functioning and your
       ability to function independently, appropriately, effectively, and on a sustained
       basis. . . .

Listing 12.00A(2)(b), 20 C.F.R. pt. 404, subpt. P, app’x 1.
                                               5
        Case 3:19-cv-00742-BAJ-SDJ          Document 19       03/31/21 Page 6 of 19




       (Tr. 18–26).

IV.    DISCUSSION

       In support of her appeal, Plaintiff raises several, albeit somewhat

disorganized, arguments. (Doc. 13). But ultimately, she argues that substantial

evidence does not support the RFC where the ALJ ignored limitations supported by

the evidence and failed to “fully and fairly” develop the record by conducting only a

15-minute hearing, during which Plaintiff was unrepresented. The Court agrees.

       As discussed below, the starting point must be the conclusory and perfunctory

hearing in which the ALJ elicited a mere two and a half pages of testimony from

Plaintiff.6 (Tr. 43–45). He then used that superficial hearing testimony to craft an


6Plaintiff additionally argues that the ALJ “failed to obtain a valid waiver of representation”
at the hearing and that this “invalid waiver prejudiced Reid because the ALJ failed to fulfill
his duty to develop the record.” (R. Doc. 13 at 9–13). Although Plaintiff received several
written notices of her right to counsel and postponements of her hearing in order to obtain
counsel (Tr. 76–89, 92–110, 114, 115–33, 137), the ALJ made no effort to explain the right to
counsel orally and in person or to otherwise ensure that Plaintiff understood that right from
the prior written notices. (Tr. 37, 41). He simply told Plaintiff if she did not have counsel at
the next scheduled hearing, “we’re going” no matter what. (Tr. 37).

Despite the Commissioner’s arguments to the contrary, its own hearing manual requires an
ALJ to “advise the claimant of the right to representation” at the hearing. HALLEX § I-2-6-52,
1993 WL 643033 (last updated Nov. 20, 2018). And this requirement is consistent with
mandates from the Fifth Circuit. See also Norden v. Barnhart, 77 F. App'x 221, 223 (5th Cir.
2003) (waiver was knowing and intelligent; “Norden received written notices of his right to
representation prior to the hearing. At the hearing, the ALJ again informed Norden of his
right to representation.”); Castillo v. Barnhart, 325 F.3d 550, 552 (5th Cir. 2003) (“We
conclude that the numerous written notices Castillo received—along with the ALJ's reminder
to Castillo at the hearing of her right to counsel—sufficiently informed her of her right to an
attorney, and that she validly consented to proceed without representation.”) (emphasis
added).

Beyond that, the requirement for some form of oral notice by the ALJ seems especially
prudent in a case like Plaintiff’s, where the ALJ assessed learning deficits (Tr. 18) and was
addressing a claimant of low-average intelligence (Tr. 386, 387). See Oringderff v. Astrue,
2010 WL 3782188, at *6 (S.D. Tex. Sept. 10, 2010) (“In a number of cases, courts have found
that a claimant did not validly waive the right to counsel when written notification of her
                                               6
        Case 3:19-cv-00742-BAJ-SDJ           Document 19      03/31/21 Page 7 of 19




RFC that failed to incorporate limitations supported by the record. Moreover, the ALJ

seems to have cherry-picked or otherwise mischaracterized evidence to support his

findings. See Schofield v. Saul, 950 F.3d 315, 321 (5th Cir. 2020) (“the ALJ is an

examiner charged with developing arguments both for and against granting

benefits.”).

           A. Plaintiff Did Not Receive a Full and Fair Hearing

       At the administrative level, a disability claimant may seek review before an

ALJ of an unfavorable decision at the lower level. See 20 C.F.R. § 416.1429 (“If you

are dissatisfied with” an unfavorable decision made at a lower level “you may request

a hearing” before an ALJ.); 20 C.F.R. § 416.1430(a)(1)–(4) (identifying the lower-level

decisions subject to ALJ review). The ALJ will conduct an administrative hearing,

20 C.F.R. § 416.1444, before issuing a written decision, 20 C.F.R. § 416.1453(a).

       Because the results of administrative hearings before ALJs “gravely affect the

claimants, the hearings must be conducted in such a manner as to assure their

objective: the determination of a matter of moment on the basis of a record adequately

developed.” Kane v. Heckler, 731 F.2d 1216, 1219 (5th Cir. 1984). The function of the

ALJ “is not merely to sit and listen.” Id. Instead, the ALJ has a duty to “fully and


rights was not followed up by a comprehensive oral notification . . . . Here, [unlike Castillo],
[] there is evidence that the claimant's ability to understand the written notices may have
been impaired [and] the ALJ took no steps to ascertain her understanding.”). But ultimately,
it is not necessary to decide whether Plaintiff validly waived her right to representation,
because the Court finds that remand is warranted based on the prejudice resulting from the
ALJ’s failure to conduct a full and fair hearing. Thomas v. Schweiker, 573 F. Supp. 327, 330
(W.D. Tex. 1983) (“Whether or not the right to representation has been waived by a Social
Security claimant, the record must still disclose that there has been a full and fair hearing.”);
Nelson v. Apfel, 131 F.3d 1228, 1235 (7th Cir. 1997) (“The ALJ has this same duty to develop
the record when a plaintiff is without counsel regardless of whether the plaintiff's waiver of
counsel was valid.”).
                                               7
       Case 3:19-cv-00742-BAJ-SDJ         Document 19      03/31/21 Page 8 of 19




fairly” develop the facts relevant to the claim for disability. Sun v. Colvin,

793 F.3d 502, 509 (5th Cir. 2015). If the ALJ fails to fulfill this duty, “he does not have

before him sufficient facts on which to make an informed decision and consequently

the decision is not supported by substantial evidence.” James v. Bowen,

793 F.2d 702, 704 (5th Cir. 1986); see also Hardman v. Colvin, 820 F.3d 142, 147

(5th Cir. 2016) (“When a full and fair record is lacking, the ALJ will not have

sufficient facts on which to make an informed decision and thus his decision will not

be supported by substantial evidence.”).

       But where, as here, a claimant appears at the hearing unrepresented, “[t]he

ALJ’s basic obligation to develop a full and fair record rises to a special duty”—one

that “requires the ALJ to scrupulously and conscientiously probe into, inquire of, and

explore for all the relevant facts.” Kane, 731 F.2d at 1219–20. With that in mind, “the

[Fifth Circuit] often focuses on the ALJ's questioning of the claimant in order to

determine whether the ALJ gathered the information necessary to make a disability

determination.”    Sun,   793    F.3d   at   509;   see   also   Thomas    v.   Schweiker,

573 F. Supp. 327, 330 (W.D. Tex. 1983) (Courts “have found good cause to remand

cases in which the ALJ failed to diligently explore all relevant facts, especially when

the claimant was uneducated, appeared without representation, and an adequate

showing was made that the absence of counsel prejudiced the claimant.”).

       Here, the hearing lasted a mere 15 minutes and produced only a 7-page

transcript (Tr. 41–47), of which only two and half pages include testimony from

Plaintiff (Tr. 43–45), who appeared without the benefit of counsel. The sheer brevity



                                             8
       Case 3:19-cv-00742-BAJ-SDJ       Document 19    03/31/21 Page 9 of 19




of the hearing (Tr. 41–47), and the minimal amount of time devoted to Plaintiff’s

testimony (Tr. 43–45) raises an inference that the ALJ failed to conduct a full and

fair hearing. See Rials v. Califano, 520 F. Supp. 786, 789 (E.D. Tex. 1981) (“[T]he

hearings lasted only twenty minutes. This, in and of itself, raises an inference that

there was not a full and fair hearing.”); Battles v. Shalala, 36 F.3d 43, 45

(8th Cir. 1994) (remanding claim where the hearing lasted only ten minutes and was

fully transcribed in eleven pages); Lashley v. Sec'y of Health & Hum. Servs., 708 F.2d

1048, 1052 (6th Cir. 1983) (“The hearing was brief. It lasted a mere 25 minutes, and

was fully transcribed in approximately 11 pages. In addition Lashley possessed

limited intelligence, was inarticulate, and appeared to be easily confused.”);

Thompson v. Sullivan, 987 F.2d 1482, 1492 (10th Cir. 1993) (The hearing lasted 10

minutes. “It matters that Ms. Thompson was not asked enough questions or the right

questions at the hearing because her answers were needed by the ALJ as evidence to

support his determination of her credibility.”); see also Ass'n of Admin. L. Judges v.

Colvin, 777 F.3d 402, 405 (7th Cir. 2015) (in a case brought by ALJs under the

Administrative Procedures Act, the 7th Circuit stated: “Suppose . . . the Social

Security Administration ordered that disability hearings were to last no more than

15 minutes. The quality of justice meted out by the administrative law judges would

be dangerously diminished.”).

      But the “length or brevity” of the hearing, alone, is not enough. Bancolita v.

Berryhill, 312 F. Supp. 3d 737, 742 (N.D. Ill. 2018). Instead, the transcript itself

convinces the Court that Plaintiff did not receive a full and fair hearing—especially



                                          9
       Case 3:19-cv-00742-BAJ-SDJ        Document 19      03/31/21 Page 10 of 19




in the absence of counsel—and that this failure resulted in prejudice which warrants

remand.

          B. The ALJ’s Error Resulted in Prejudice and Warrants Remand

      To begin, the ALJ's questioning of Plaintiff is best described as perfunctory,

cursory, and not designed to explore the complexities of Plaintiff's impairments. This

is evident in the simplistic questions the ALJ asked and his failure to ask any

meaningful follow-up questions in response to Plaintiff's testimony. Consider the

following exchange regarding Plaintiff’s mental health:

      ALJ: So, any mental health issues?

      CLMT: Depression and anxiety.

      ALJ: [T]hose are simply diagnoses. Do they interfere with you doing
      anything?

      CLMT: Well, my anxiety sometimes gets in the way of everything.

      ALJ: Okay.

      (Tr. 45).

      Shockingly, no additional or follow-up questions were explored by the ALJ.

This was the extent of Plaintiff’s testimony regarding the limitations posed by her

anxiety and depression.

      To be sure, this testimony is from a young woman of low average intelligence

(Tr. 387), who suffered from a language delay (Tr. 319, 387), and has been described

as a “poor historian” (Tr. 433), “shy,” and “socially reticent” (Tr. 385). Despite this, as

well as the support for these mental impairments found in the record, there was no

follow-up by the ALJ, in abdication of his fundamental duties as a hearing officer. He


                                            10
       Case 3:19-cv-00742-BAJ-SDJ        Document 19     03/31/21 Page 11 of 19




made absolutely no effort to probe further or develop the facts both for and against

Plaintiff’s claim for disability. This ultimately resulted in prejudice.

      First, the ALJ failed to find that either Plaintiff’s depression or general anxiety

disorder were severe impairments, despite the ample record evidence related to these

conditions. (Tr. 532) (diagnosis: major depression with anxiety); (Tr. 491, 557)

(diagnosis: autism spectrum disorder, anxiety disorder NOS, panic attack); (Tr. 555)

(diagnosis: major depression, autism); (Tr. 554, 556, 558) (presented as anxious and

fidgety); (Tr. 548) (“she still seems anxious due to her autism but denies”); (Tr. 558)

(reported anxious mood); (Tr. 507, 538, 597, 602) (presented at emergency room in

August of 2016 for depression and suicidal ideation); (Tr. 531–36, 554) (hospitalized

for 5 days in November 2017 following suicidal ideation/attempt because of

depression and anxiety associated with stress from school); (Tr. 554) (feeling down,

better off dead most days); (Tr. 556) (anxiety because of school, tired, trouble

concentrating); (Tr. 558) (anxious and scared about starting school again, not

sleeping, tired every day).

      While it would seem the ALJ summarily brushed aside this evidence and failed

to assess her depression and generalized anxiety disorder7 as severe impairments,

the Court cannot be sure. This is because the ALJ offered no explanation for his

severity finding—or lack, therefore—at Step 2. (Tr. 18). Without any explanation

from the ALJ, “it is impossible for the court to determine whether the ALJ applied



7 The Court notes that Plaintiff has only argued that the ALJ erred by not finding her
generalized anxiety disorder NOS severe at step 2. However, both impairments are supported
by the record and both should be considered on remand.
                                           11
       Case 3:19-cv-00742-BAJ-SDJ        Document 19      03/31/21 Page 12 of 19




the correct legal standard or whether the finding is supported by substantial

evidence. A more thorough explanation of the basis for [the ALJ’s Step 2] finding is

necessary. Accordingly, reversal and remand are appropriate.” Harmon v. U.S.

Comm'r, 2015 WL 9226138, at *7 (W.D. La. Nov. 17, 2015); see also Anthony v.

Sullivan, 954 F.2d 289, 294 n.5 (5th Cir. 1992) (“a claimant need only prove that her

impairment is something more than a slight abnormality” at step 2; the burden is “de

minimis”).

       Also significant, the ALJ relied largely on the following testimony in finding

Plaintiff had “no limitation” in her ability to interact with others (Tr. 19):

       ALJ: Okay. Any problems getting along with people?

       CLMT: No sir.

       (Tr. 45).

       The ALJ did not inquire further, which is remarkable under the circumstances

of this case.

       To begin, the record is replete with evidence demonstrating that Plaintiff has

“serious problem[s]” “cooperat[ing]” with others, “making and keeping friends,” and

overall “has a hard time in social settings.” (Tr. 202); (Tr. 222) (referred to

psychotherapy and social worker for “social skills development”); (Tr. 248, 249) (poor

social skills); (Tr. 204, 216, 227, 250, 251, 317, 319, 385, 387) (same); (Tr. 549, 555)

(diagnosed with autism, “as evidenced by failure to develop appropriate interpersonal

relationships,     and   overreacting   to   change”).   What’s   more,   this   evidence

overwhelmingly comes from those who know Plaintiff or have observed her behavior

in social settings over a long period of time. (Tr. 202, 204, 210, 222, 227, 248, 249,
                                             12
         Case 3:19-cv-00742-BAJ-SDJ      Document 19     03/31/21 Page 13 of 19




250, 251, 317, 385, 549, 555) (issues with social interactions reported by teachers,

doctors, and mother). Indeed, consistent with her testimony, Plaintiff has previously

denied reports of behavioral and social issues. (Tr. 385) (Dr. Durbin noted that

Plaintiff reported no behavioral issues, which was contradicted by school records from

2015, indicating she “has a hard time in social setting. Becomes frustrated . . . .”).

         Given this record evidence, it was error for the ALJ not to probe further into

Plaintiff’s limitations in social interactions. The Court therefore cannot find

substantial evidence supporting the ALJ’s decision, especially considering that he

ignored the relevant and probative evidence cited above and that he chose instead to

rely on Plaintiff’s incomplete testimony, thereby failing to incorporate these

limitations into the RFC. See SSR 83-14 (“Depending on the nature and extent of a

person's mental impairment which does not meet or equal the criteria in the Listing

of Impairments, relatively broad or narrow types of work may be precluded (e.g., . . .

dealing frequently with members of the public--a particular type of work at any level

of complexity).”)

         Consistent with the evidence cited above, the record also contained 3 medical

source     statements   from   both   examining   and    non-examining     psychological

consultants, each of whom assessed similar limitations in social interaction.

(Tr. 384–88, 407–09, 465–67). Specifically, all three psychologists assessed moderate

to marked limitations in “social interaction” and “the ability to get along with others.”

(Tr. 387) (moderate limitations); (Tr. 408) (moderate limitations); (Tr. 466) (moderate

to marked limitations); see also Listing 12.00F(2)(c) (moderate equates to fair);



                                           13
       Case 3:19-cv-00742-BAJ-SDJ       Document 19     03/31/21 Page 14 of 19




Listing 12.00F(2)(d) (marked equates to serious). Based on these limitations, all 3

psychologists found that Plaintiff could only perform work requiring limited

interaction with the public and co-workers, including jobs where she received only

“gentle correction” from supervisors. (Tr. 387, 409, 467). All 3 opinions are consistent

with the evidence cited above, yet the ALJ rejected each of them, along with the

remaining evidence of record, in finding Plaintiff had no limitation in social

interactions. Again, he chose to rely on her testimony. (Tr. 45).

      An ALJ “may not simply ignore entire lines of contrary evidence, and cannot

simply cherry-pick facts that support a finding of non-disability while ignoring

evidence that points to a disability finding.” Davis v. Saul, 446 F. Supp. 3d 406 (N.D.

Ind. 2020). The Fifth Circuit has long cautioned against ALJ’s who ‘play doctor.’

Indeed, this principle—“that an ALJ should not substitute his lay opinion for the

medical opinion of experts”—is “especially profound in a case involving [] mental

disability[ies].” Salmond v. Berryhill, 892 F.3d 812, 818 (5th Cir. 2018). Here, the

ALJ rejected nearly the entire record, including “the medical opinions of treating[,]

examining [and non-examining] doctors alike, without contradictory evidence from a

medical expert of any kind” regarding Plaintiff’s impairments in social interactions.

Salmond v. Berryhill, 892 F.3d 812, 819 (5th Cir. 2018). The record therefore does not

contain substantial evidence supporting the ALJ’s finding that Plaintiff has no

limitation in social interactions, and remand is warranted.

      Beyond that, when asked during the hearing why she cannot work, Plaintiff

testified that her autism prevents her from “multi-tasking.” (Tr. 44). In denying her



                                          14
       Case 3:19-cv-00742-BAJ-SDJ        Document 19     03/31/21 Page 15 of 19




disability claim, the ALJ explained: “At the hearing, she clarifies that the only reason

she is unable to work is due to her inability to multi-task.” (Tr. 19). The record clearly

supports additional limitations resulting from Plaintiff’s impairments—autism,

anxiety, depression, learning disorder, social anxiety, and seizure disorder.

(Tr. 384–88, 407–09, 465–67). The ALJ was not free to ignore the record evidence for

the convenience of the superficial testimony elicited at the hearing.

      Finally, throughout his decision, the ALJ consistently cites to Plaintiff’s

hearing testimony that “she was able to attend college on a full-time basis” as support

for Plaintiff’s ability to perform semi-skilled work and his ultimate finding that

Plaintiff was no longer disabled. (Tr. 19, 24, 25). To be clear, the ALJ’s terminology

seems to assume that Plaintiff is attending a 4-year college. (ALJ’s Decision, Tr. 20)

(plaintiff “had a good Christmas and was planning on returning to school for the next

semester.”) (emphasis added); (Hearing, Tr. 43) (“[Y]ou’re in college . . .What, first

year, second year, what?). This is problematic for several reasons.

      First, and perhaps most important, the ALJ mischaracterizes the record. See

Moon v. Colvin, 139 F. Supp. 3d 1211, 1220 (D. Or. 2015) (ALJ cannot mischaracterize

statements or documents to reach his conclusion). According to the administrative

transcript, Plaintiff reported being “in school at a medical institute college in Baton

Rouge for medical billing and coding.” (Tr. 516). Later, Plaintiff reportedly told her

therapist that she had completed 8 months of the program and needed 3 more months

to obtain her certification. (Tr. 556); (Tr. 548) (certificate). Based on these summaries

found in her medical records, the ALJ seemingly presumed Plaintiff was attending a



                                           15
       Case 3:19-cv-00742-BAJ-SDJ       Document 19     03/31/21 Page 16 of 19




traditional 4-year college:

       ALJ: And, I believe the record says you’re in college?

       CLMT: Yes, sir.

       ALJ: Okay. What, first year, second year, what?

       CLMT: First.

       ALJ: Oh. Okay. Are you attending full-time, part-time, what?

       CLMT: Full-time.

(Tr. 43).

       Not only is this exchange confusing, because the record does not suggest that

Plaintiff is attending a 4-year college, but if the ALJ in fact believed she were, his

failure to probe further was a gross dereliction of duty. See Schofield v. Saul, 950 F.3d

315, 321 (5th Cir. 2020) (“[T]he ALJ is an examiner charged with developing

arguments both for and against granting benefits.”)

       The record sufficiently establishes Plaintiff’s “low average” intelligence (Tr.

387), participation in IEPs and receipt of accommodations throughout school (Tr. 181,

182, 189, 197–206, 224–27, 303–07, 315–34), learning deficits (224, 225, 319, 323),

poor and sometimes failing grades (Tr. 197, 224, 225, 305), and the constant

assistance and support she receives from her mother, with whom she still lives (Tr.

216, 244, 246, 251). But despite all this, the ALJ assumed that Plaintiff attends a

4-year college without any issues. He made no effort to question where she was

attending college, the curriculum, her major, whether she was receiving educational

support or accommodations, her grades, etc. This failure was prejudicial, as the ALJ

cites Plaintiff’s college attendance to discount her “low average intelligence” (Tr. 20,
                                           16
       Case 3:19-cv-00742-BAJ-SDJ        Document 19    03/31/21 Page 17 of 19




387) and find her capable of performing semi-skilled work when medical source

statements and prior RFCs assessed a limitation to unskilled work. (Tr. 64–65)

(simple, unskilled work); (Tr. 467) (simple instructions involving two-steps); (Tr. 387)

(ability to carry out “simple” instructions).

      The ALJ’s reliance on Plaintiff’s ‘college attendance’ is likewise problematic

because he ignored ample record evidence that attending school for medical billing

and coding negatively impacted Plaintiff’s mental health. In October of 2017, Plaintiff

reported being anxious and nervous “all the time” because of school; she had trouble

sleeping and concentrating; and she appeared anxious and fidgety. (Tr. 556). In

November of 2017, she was hospitalized following a suicide attempt. (Tr. 531–36).

Following her release, she reported feeling down and “better off dead” most days

(Tr. 554); she appeared anxious and fidgety and explained that her recent suicidal

ideation was due to depression and stress caused by school (Tr. 554). And although

she reported feeling happier on December 28, 2017, her therapist noted Plaintiff “still

seem[ed] anxious” despite her denials. (Tr. 548). And on January 12, 2018—the last

treatment note found in the record—Plaintiff presented as fearful and anxious and

was reportedly having anxiety about starting school again. (Tr. 558–59).

      Despite this evidence, none of which was apparently considered by the ALJ, he

made no meaningful inquiry into Plaintiff’s current school (or college) program,

including its impact on her mental health. See Kane v. Heckler, 731 F.2d 1216, 1218

(5th Cir. 1984) (But given “the medical reports and Kane's suggestion of pain, it was

the duty of the ALJ to inquire further . . . . The duty does not exact a lengthy hearing



                                           17
       Case 3:19-cv-00742-BAJ-SDJ       Document 19     03/31/21 Page 18 of 19




or protracted inquiry. It does exact a careful effort to make a complete record. Kane's

testimony suggesting cumulative symptoms sufficient to be disabling was not to be

merely disregarded or ‘uh-huh’ed” during the 5 minute hearing.”); Montalvo v.

Barnhart, 239 F. Supp. 2d 130, 138 (D. Mass. 2003) (“[A] number of factors converged

so as to make the administrative hearing a due process minefield: Plaintiff had a

limited education, appeared pro se, needed a translator, testified to memory

problems . . . . Despite these problems, the hearing lasted, at most, twenty-two

minutes, spanning a mere eleven transcript pages. Most problematically, the ALJ

was insufficiently forthcoming during the proceeding with respect to a fundamental

element of the case, Plaintiff's residual functional capacity, as to enable Plaintiff to

present his position fairly and adequately.”); Koschnitzke v. Barnhart, 293 F. Supp.

2d 943, 949 (E.D. Wis. 2003) (“Where, as here, the ALJ failed to adequately explore

the claimant's allegations of pain, pain was a primary component of the claim, and

the claimant was unrepresented by counsel, the Commissioner's position cannot be

considered substantially justified.” The court also noted that the hearing lasted a

mere 20 minutes.); Harris v. Barnhart, 259 F. Supp. 2d 775, 779 (E.D. Wis. 2003)

(“The Commissioner did not come close to meeting her burden in this case. The

hearing was perfunctory, lasting just twenty-three minutes, and the ALJ made no

meaningful inquiry into several key areas.”); Bancolita v. Berryhill, 312 F. Supp. 3d

737, 741–42 (N.D. Ill. 2018) (remanding warranted “where hearing . . . was just

sixteen minutes long. The transcript of the testimony at the hearing covered just

eleven pages and fewer than five of those transcribe [the claimant’s] testimony” and



                                          18
      Case 3:19-cv-00742-BAJ-SDJ       Document 19    03/31/21 Page 19 of 19




the ALJ failed to ask about key issues).

      V.     CONCLUSION

      As explained above, the ALJ’s failure to conduct a full and fair hearing

precludes any finding of substantial evidence. The conclusory testimony elicited at

the hearing, and relied on by the ALJ, prejudiced Plaintiff and warrants remand.

      Accordingly,

             IT IS ORDERED that the decision of the Commissioner be VACATED,

and Plaintiff’s appeal be REMANDED for further administrative proceedings

consistent with this opinion.



                                Baton Rouge, Louisiana, this 31st day of March, 2021




                                       ______________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                           19
